Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the reply by applicant filed on 2/3/2022.  Claims 22-24 have been cancelled.  Claims 1-21 are pending. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The present invention recites “partitioning port groups into one or more network sets; sampling network traffic associated with the one or more network sets; creating one or more resource groups based on the sampling of the network traffic associated with the one or more network sets, wherein creating the one or more resource groups based on the sampling of the network traffic associated with the one or more network sets includes creating at least a first resource group corresponding to a first function and a second resource group corresponding to a second function; applying one or more security policies to the one or more resource groups passively, wherein security actions associated with passively applied security policies do not affect the network traffic; evaluating results of applying the one or more security policies to the one or more resource groups passively to determine whether there is at least one recommended modification to apply to the one or more network sets, the one or more resource groups, or the one or more security policies,” which is not taught by the closest prior art.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439